United States Court of Appeals
                      For the First Circuit

No. 15-2193

                  FULL SPECTRUM SOFTWARE, INC.,

                       Plaintiff, Appellee,

                                v.

                 FORTE AUTOMATION SYSTEMS, INC.,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Timothy S. Hillman, U.S. District Judge]


                              Before

                  Torruella, Lynch, and Barron,
                         Circuit Judges.


     Eric H. Loeffler, with whom Hinshaw & Culbertson LLP was on
brief, for appellant.
     David M. McGlone, with whom Christian B.W. Stephens and
Eckert, Seamans, Cherin & Mellott, LLC were on brief, for appellee.


                           June 2, 2017
           BARRON, Circuit Judge.          This appeal concerns a dispute

between two businesses: Forte Automation Systems, Inc. ("Forte"),

the defendant-appellant, and Full Spectrum Software, Inc. ("Full

Spectrum"), the plaintiff-appellee.           Their dispute requires us to

resolve two distinct legal issues.           The first turns on whether the

evidence in the record suffices to sustain the jury's verdict and

chiefly concerns the scope of the Massachusetts catch-all consumer

protection statute, chapter 93A.             See Mass. Gen. Laws ch. 93A.

The other turns on whether Full Spectrum had a right to have its

chapter 93A claim for damages tried by a jury in federal court at

all.   Because we decide both issues in favor of Full Spectrum, we

affirm.

                                      I.

             The following facts are uncontested. This dispute dates

back to June of 2011.        At that time, Forte executed a contract

with ProTom International, Inc. ("ProTom").                Under that contract

with ProTom, Forte agreed to engineer specialized software for a

proton radiation therapy station in a cancer treatment hospital.

Full Spectrum became involved in the following way.

             After Forte secured the contract with ProTom, Forte

executed   a   subcontract     to   complete      the   project   with   Medical

Instruments,    Co.,   doing    business     as    Civco    Medical   Solutions

("Civco").     Civco, in turn, subcontracted software development

services for the project to Full Spectrum.              On or about April 16,


                                     - 2 -
2012, however, Civco pulled out of the project.    And, on April 16,

a representative from Civco informed Full Spectrum, over email,

that "starting today, all work performed on the product should be

billed to Forte," and that Forte would want a quote on the

remaining work.

            The next day, April 17, the president of Full Spectrum,

Andrew Dallas, emailed the president of Forte, Toby Henderson, to

confirm that Forte would be taking over management of the project.

In that email, Dallas told Henderson, "In order to make the

transition, we'll need to get our Consulting Services Agreement

(CSA) in place with Forte along with a Work Order for the project."

Dallas attached the CSA, along with Full Spectrum's billing rates,

to the email.      No Work Order was attached.      Forte's Project

Manager, Ed Roman, replied on April 18, directing Full Spectrum to

continue work on the project.

            In accord with Roman's email, Full Spectrum continued to

work on the project over the next several weeks.      Full Spectrum

also billed Forte on April 30, May 7, and May 14, in the total

amount of $133,053.75.     As we discuss in more detail below, the

parties also continued to work out aspects of their commercial

terms.     On May 3, Forte and Full Spectrum signed the CSA.   Full

Spectrum then sent Forte the Work Order -- which contained specific

details about the project -- and repeatedly requested that Forte

sign it.    On May 14, Forte presented Full Spectrum with a Purchase


                                - 3 -
Order, which contained terms that were different from those in

Full Spectrum's CSA and Work Order, and that were adverse to Full

Spectrum. 1         On   that   same    date,    Full   Spectrum   terminated   its

involvement with the project.                    Forte subsequently refused to

compensate Full Spectrum for the work that Full Spectrum had

completed between April 16 and May 14.

                 On August 10, 2012, Full Spectrum, which is based in

Massachusetts, filed this diversity suit against Forte, which is

based       in    Illinois,     in     federal    court   in   the   District   of

Massachusetts.           In the complaint, Full Spectrum alleged various

claims under Massachusetts law, only two of which remain at issue

on appeal.         These two claims are for breach of implied contract

and violation of chapter 93A.

                 Prior to trial, Full Spectrum moved to submit the chapter

93A claim to a binding jury, or, in the alternative, to an advisory

jury.       Forte objected under Rule 39 of the Federal Rules of Civil

Procedure to submitting the claim to a binding jury, arguing that

there is no right to a jury trial -- under state or federal law



        1
       For instance, the CSA required payment within 30 days of a
billing date, whereas the Purchase Order allowed for payment within
60 days of a billing date; the CSA provided that Full Spectrum's
work product was under "no warranties of any kind, either express
or implied," whereas the Purchase Order required a number of
explicit warranties; and the CSA provided for termination by mutual
agreement or at the completion of project phases, with 30 days'
notice, whereas the Purchase Order provided that, in the case of
seller default, Forte could cancel the agreement "at any time."



                                          - 4 -
-- for claims under chapter 93A.    The District Court granted Full

Spectrum's motion without comment.

          At the close of evidence, Forte submitted a motion under

Rule 50(a) of the Federal Rules of Civil Procedure for judgment as

a matter of law.   In its motion, Forte contended that there was

not sufficient evidence to support a finding for Full Spectrum on

either the implied contract or the chapter 93A claim. The District

Court denied the motion without comment.

          Before the jury began deliberations, the District Court

instructed the jury, "I have no opinion about what the facts are

or what your verdict ought to be; that is solely and exclusively

your duty and responsibility."    The jury then was given a special

verdict form and returned the following verdict.    The jury found

Forte liable for breach of implied contract and for knowing and

willful violation of chapter 93A.    The jury awarded Full Spectrum

$133,053.75 in actual damages, without specifying whether those

damages arose from the breach of implied contract, from the

violation of chapter 93A, or from some combination of the two.

The jury also awarded Full Spectrum $350,000 in punitive damages

specifically based on the violation of chapter 93A.

          In entering the judgment, the District Court noted that

the judgment reflected a jury verdict, rather than a decision by

the District Court itself.       Forte then renewed its motion for

judgment as a matter of law pursuant to Rule 50(b) of the Federal


                                 - 5 -
Rules of Civil Procedure.        The District Court denied the motion

without comment.

             On appeal, Forte challenges the District Court's denial

of Forte's motion for judgment as a matter of law on both Full

Spectrum's implied contract claims and on its chapter 93A claims,

contending that there was not sufficient evidence to support the

jury's verdict on either claim. Forte also challenges the District

Court's decision to submit Full Spectrum's chapter 93A claim to a

jury notwithstanding Forte's objection under Rule 39.2

                                       II.

             We begin with Forte's challenge to the denial of Forte's

motion for judgment as a matter of law based on insufficient

evidence.     Our review is de novo.         Jones ex rel. U.S. v. Mass.

Gen. Hosp., 780 F.3d 479, 487 (1st Cir. 2015).            We "must affirm

unless the evidence, together with all reasonable inferences in

favor of the verdict, could lead a reasonable person to only one

conclusion,     namely,   that   the    moving   party   was   entitled   to

judgment."     Astro-Med, Inc. v. Nihon Kohden Am., Inc., 591 F.3d
1, 13 (1st Cir. 2009) (citation omitted).           We must refrain from

passing judgment upon the credibility of witnesses, resolving




     2 Full Spectrum contends that we lack jurisdiction over this
appeal because Forte's Notice of Appeal was prematurely filed.
This argument, however, is without merit in light of the 2009
amendments to Rule 4 of the Federal Rules of Appellate Procedure.


                                   - 6 -
evidentiary conflicts, or evaluating the weight of the evidence.

Delgado v. Pawtucket Police Dep't, 668 F.3d 42, 50 (1st Cir. 2012).

                                 A.

            As noted above, the jury found that Forte was liable for

both breach of implied contract and for violating chapter 93A.

The jury awarded Full Spectrum the entire amount that Full Spectrum

claimed in actual damages without specifically basing that award

on either theory of liability.        Forte makes no argument that,

because the damages award was aggregated, that award cannot be

sustained unless we sustain both theories of liability as a matter

of law.     In fact, at oral argument, Forte expressly conceded the

opposite.     As a result, we may uphold the judgment for actual

damages so long as there is sufficient evidence in the record to

sustain either the implied contract claim or the chapter 93A claim.

Moreover, the jury additionally awarded Full Spectrum $350,000 in

punitive damages, and predicated the punitive damages solely on

the finding that Forte's chapter 93A violation was knowing and

willful.     Thus, the parties agree that the entire judgment --

encompassing the award of both actual and punitive damages -- can

stand so long as the chapter 93A verdict can stand.    We therefore

focus on whether the record provides sufficient support for the

jury's verdict on that claim.

            Chapter 93A makes unlawful "unfair or deceptive acts or

practices in the conduct of any trade or commerce."      Mass. Gen.


                                - 7 -
Laws ch. 93A § 2. Section 11 of the statute extends its protections

to business entities.       Id. at §§ 9, 11.      Chapter 93A does not

define what constitutes an unfair or deceptive act or practice.

And, though "the boundaries of what may qualify for consideration

as a [chapter 93A] violation is a question of law," "whether a

particular set of acts, in their factual setting, is unfair or

deceptive is a question of fact."        Commercial Union Ins. Co. v.

Seven Provinces Ins. Co., 217 F.3d 33, 39 (1st Cir. 2000) (quoting

Schwanbeck v. Fed. Mogul Corp., 578 N.E.2d 789, 803-04 (Mass. App.

Ct. 1991)).

           To determine whether conduct is unfair, the finder of

fact must assess whether the conduct "falls 'within at least the

penumbra   of   some   common-law,   statutory,   or   other   established

concept of unfairness'; 'is immoral, unethical, oppressive, or

unscrupulous'; and 'causes substantial injury to consumers.'"

Walsh v. TelTech Sys., Inc., 821 F.3d 155, 160 (1st Cir. 2016)

(quoting PMP Assocs., Inc. v. Globe Newspaper Co., 321 N.E.2d
915, 917 (Mass. 1975)).        And to determine whether conduct is

deceptive, the finder of fact must assess whether the conduct

"possesses a tendency to deceive" and "could reasonably be found

to have caused a person to act differently from the way he [or

she] otherwise would have acted."        Walsh v. TelTech Sys., Inc.,

821 F.3d 155, 160 (1st Cir. 2016) (alteration in original) (quoting

Aspinall v. Philip Morris Cos., 813 N.E.2d 476, 486 (Mass. 2004)).


                                 - 8 -
                                          B.

               Full Spectrum contends that the record suffices to show

that Forte knowingly and intentionally violated chapter 93A in a

number of ways.3         We focus on only one of these ways here, in which

Full       Spectrum   contends    that    Forte      violated     chapter    93A    by

intentionally "stringing along" Full Spectrum for Forte's benefit

and to Full Spectrum's detriment.              See Greenstein v. Flatley, 474
N.E.2d 1130, 1133-34 (Mass. App. Ct. 1985) (finding a chapter 93A

violation        where     defendants       engaged      in     a       "pattern    of

conduct . . . calculated to misrepresent the true situation to the

plaintiff, keep him on a string, and make the plaintiff conclude

-- reasonably -- that [a] deal had been made"); see also Mass. Eye

and Ear Infirmary v. QLT Phototherapeutics, Inc., 552 F.3d 47, 69-

70 (1st Cir. 2009) (explaining that "stringing along a counterparty

to   induce     detrimental      reliance      can   constitute     a    chapter   93A

violation" because "Massachusetts cases . . . recognize a need to

police negotiations -- even those among relatively sophisticated

parties -- to ensure that they are not unfair or deceptive"

(citation omitted)).

               Specifically, Full Spectrum contends that the record

supports the finding that Forte deliberately delayed and failed to


       3
       To the extent that Forte contends that the jury's chapter
93A verdict is necessarily based on there having been a contract
in place that was breached, there is nothing in the jury



                                         - 9 -
sign the Work Order, while taking steps to induce Full Spectrum to

believe that Forte would sign it.       And, Full Spectrum goes on to

argue, the record also supports the finding that Forte then

attempted to leverage Full Spectrum's financial exposure through

the work it had done in order to coerce Full Spectrum into signing

Forte's Purchase Order, which contained terms adverse to Full

Spectrum relative to the terms that would have been binding had

the Work Order been signed.   We agree.

            First, the record shows that Forte was aware that Full

Spectrum expected Forte to sign the Work Order from the very

beginning of the relationship between Full Spectrum and Forte.

From its first email to Forte on April 16, Full Spectrum made clear

to Forte that the two of them would "need to get" the Work Order

in place.   In that email, Full Spectrum explained, "[W]e will have

to start with a 'block' Work Order expressing engineering time and

budget in order to allow us to continue to make progress while

preparing the estimate based upon the updated requirements."

            The record also provides support for finding that Forte

knew both that, unless the Work Order was signed, the CSA would



instructions that supports this argument.       In any event, the
argument is waived, as Forte failed to include it in Forte's motion
under Rule 50(a) of the Federal Rules of Civil Procedure for
judgment as a matter of law. See Jones, 780 F.3d at 487 (a failure
to raise a challenge in a pre-verdict Rule 50(a) motion for
judgment as a matter of law results in a waiver of that issue on
appeal).



                               - 10 -
not take effect -- even if separately signed -- and that the CSA

contained terms that were important to Full Spectrum and favorable

to it.   Indeed, the District Court in this case found (in an

earlier ruling on the parties' cross-motions for partial summary

judgment), and neither party contests, that the CSA did not, on

its own, constitute an enforceable contract because -- rather than

specifying the terms of the agreement -- the CSA was designed to

incorporate such terms by reference to the Work Order.          For

example, the CSA did not identify the project at issue, instead

providing that "Full Spectrum shall perform the service for the

project identified in the Work Order which is attached hereto."

And Full Spectrum made it clear to Forte from its first email to

Forte that Full Spectrum would "need to get our Consulting Services

Agreement (CSA) in place along with a Work Order."

          These aspects of the record are significant for the

following reason.   The record supportably shows that, even though

Forte was aware that Full Spectrum expected Forte to sign the Work

Order from the beginning, Forte had no intention of doing so.   And

yet, the record supportably shows, rather than informing Full

Spectrum at any point that it had concerns with the Work Order,

Forte actually took actions to induce Full Spectrum to conclude

otherwise so that it would continue working for Forte.

          In particular, on May 3, 2012, Toby Henderson and Andrew

Dallas, the presidents of Forte and Full Spectrum, respectively,


                              - 11 -
met in person.   At that meeting, Forte signed Full Spectrum's CSA.

But while the signing of the CSA could reasonably have been

understood to indicate that Forte intended to then sign the Work

Order, Forte's president, Toby Henderson, testified at trial that

he in fact had no such intention.          Rather, he testified that the

reason he signed the CSA was because a representative from ProTom

"was in the next room" and Henderson felt pressure to report to

ProTom that he had a subcontractor working on the project.

           Then, in the weeks following the May 3 meeting at which

the CSA had been signed, Full Spectrum continued to request that

Forte sign the Work Order.        Forte, however, failed to respond to

Full Spectrum's repeated requests, even though evidence in the

record shows that Forte knew that Full Spectrum was continuing to

work on the project.

           Finally, the record shows that Full Spectrum eventually

informed Forte that Full Spectrum would have to leave the project

if it did not receive the signed Work Order.              At that point,

Forte's Project Manager, Ed Roman, responded with an affirmative

assurance that Forte would sign the Work Order.             Specifically,

Roman promised Full Spectrum that Forte would send the signed Work

Order by the morning of May 14, 2012.          But, notwithstanding that

statement, on May 14, Forte did not send Full Spectrum the signed

Work Order. Forte instead sent Full Spectrum a copy of Forte's own

Purchase   Order,   which   was   materially    less   favorable   to   Full


                                  - 12 -
Spectrum than Full Spectrum's CSA and Work Order.               It was at that

point that Full Spectrum pulled out of the project.

          Drawing   "all   reasonable       inferences    in    favor   of   the

verdict," Astro-Med, 591 F.3d at 13, we conclude that a jury

reasonably could find the following.           Forte was aware from the

first day of its relationship with Full Spectrum that Full Spectrum

intended for the CSA and Work Order together to constitute the

contract between the parties.       Forte was also aware that the CSA

on its own would not become an enforceable contract unless Forte

signed both documents.     But, even though Forte had no intention of

being bound by the CSA, Forte chose to string Full Spectrum along

for several weeks by signing the CSA and telling Full Spectrum

that it would also sign the Work Order without ever doing so.                And

then, at the last moment, and with no attempt at discussion or

negotiation, Forte substituted Full Spectrum's Work Order with

Forte's own Purchase Order, which was materially less favorable to

Full Spectrum.

          Thus,   while    Forte    contends    that     this    case   is   not

"anything more than a dispute over whether money was owed," which

would not give rise to a violation of chapter 93A, see Duclersaint

v. Fed. Nat'l Mortg. Ass'n, 696 N.E.2d 536, 540 (Mass. 1998), a

jury could reasonably find that Forte had strung Full Spectrum

along in order to take advantage of Full Spectrum's financial

exposure in its attempt to replace the terms in Full Spectrum's


                                   - 13 -
CSA with the terms in Forte's Purchase Order.           Accordingly, we

reject Forte's challenge to the District Court's denial of Forte's

motion for judgment as a matter of law.

          In so holding, we recognize that Section 11 of chapter

93A subjects businesses to "a stricter standard than consumers in

terms of what constitutes unfair or deceptive conduct."         Giuffrida

v. High Country Inv'r, Inc., 897 N.E.2d 82, 95 (Mass. App. Ct.

2008); see also Buster, 783 N.E.2d at 413 ("[T]he market is a rough

and tumble place where a competitor's lack of courtesy, generosity,

or respect is neither uncommon nor in itself unlawful.").             But,

one business's stringing along of another to the other's detriment

can satisfy that stricter standard.      See Greenstein, 19 Mass. App.

Ct. at 358 (affirming chapter 93A judgment where the stringing

along of sophisticated plaintiff, an accounting firm, went "beyond

the toleration even of persons inured to the rough and tumble of

the world of commerce").     And, here, a reasonable jury could have

found that Forte's conduct violated even the heightened standard

that applies to conduct between business entities under chapter

93A.

          Finally,   while    Forte   contends   that   there   was    not

sufficient evidence to support the jury's imposition of punitive

damages on the chapter 93A claim because Full Spectrum failed to

show that Forte's violation of chapter 93A was knowing and willful,

Forte failed to argue that its chapter 93A violation was not


                                - 14 -
knowing and willful in its Rule 50(a) pre-verdict motion for

judgment as a matter of law.    Thus, the issue is waived.   Costa–

Urena v. Segarra, 590 F.3d 18, 26 n.4 (1st Cir. 2009) ("It is well-

established that arguments not made in a motion for judgment as a

matter of law under Rule 50(a) cannot then be advanced in a renewed

motion for judgment as a matter of law under Rule 50(b).").

                                III.

          We now turn to the aspect of Forte's argument that relies

on Federal Rule of Civil Procedure 39(c), which prohibits courts

from submitting claims to a binding jury in the absence of the

defendant's consent unless those claims are triable by jury as of

right.   The parties agree that Rule 39(c) permitted the District

Court to submit the chapter 93A claim to a binding jury over

Forte's objection only if chapter 93A claims are triable to a jury

as of right in federal court under the federal Constitution.4

Forte therefore rests its argument to us on the same ground that

it pressed below: that the Seventh Amendment does not guarantee a

right to trial by jury for chapter 93A claims in federal courts.5



     4 The Massachusetts Supreme Judicial Court has held that there
is neither a statutory right to a jury trial nor a constitutional
right to a jury trial under the Massachusetts state constitution
for a claim under chapter 93A. Nei v. Burley, 446 N.E.2d 674,
677-79 (Mass. 1983).
     5 In submitting the case to the jury over Forte's objection,
the District Court did not explicitly hold that Full Spectrum had
a Seventh Amendment right to a jury trial for its chapter 93A



                               - 15 -
As Forte brings only a legal challenge under Rule 39(c) to the

District Court's ruling that Full Spectrum was entitled to a jury

trial as of right, we review that ruling de novo.   See Mile High

Indus. v. Cohen, 222 F.3d 845, 855 & n.8 (10th Cir. 2000).

          A Rule 39 error is harmless where "only one reasonable

verdict was possible from the evidence," but is not harmless "[i]n

close cases" where "the losing parties' right to appellate review

can be prejudiced."   Troy v. City of Hampton, 756 F.2d 1000, 1003

(4th Cir. 1985).   But here, it is not clear from the record that

"only one reasonable conclusion was possible from the evidence,"

such that "the district judge would not have been justified in

disregarding the jury's verdict."   See Dombeck v. Milwaukee Valve

Co., 40 F.3d 230, 237 (7th Cir. 1994).   Thus, Forte contends that

if we agree it was an error to try the case by jury over Forte's

objection, we must vacate and remand so that the District Court

may enter its own findings of fact and conclusions of law on the

basis of the evidence adduced at the trial that was held.    See id.

(ordering the case be "remanded for factfinding by the judge




claim. But the record shows -- and the parties agree -- that the
District Court gave the case to a binding jury, not an advisory
one.   Accordingly, we understand the District Court's summary
denial of Forte's opposition to Full Spectrum's motion for a jury,
in which Forte argued that Full Spectrum did not have a Seventh
Amendment right to a jury trial, to have impliedly found that such
a right obtains.




                              - 16 -
independent of the jury's verdict").     Accordingly, we turn to the

merits of the Seventh Amendment issue.6

           The Jury Trial Clause of the Seventh Amendment provides

that "[i]n Suits at common law, where the value in controversy

shall exceed twenty dollars, the right of trial by jury shall be

preserved."   U.S. Const. amend. VII.    The phrase "suits at common

law" refers not only to causes of action that existed in 1791,

when the Seventh Amendment was adopted, but also to new causes of

action created by statute, as long as those statutes "create[]

legal rights and remedies, enforceable in an action for damages in

the ordinary courts of law."   Curtis v. Loether, 415 U.S. 189, 192

(1974).   To determine whether a statute "creates legal rights and

remedies, enforceable in an action for damages in the ordinary

courts of law," we undertake a three-part inquiry.

           First, we "compare the new statutory action to 18th-

century actions brought in the courts of England prior to the

merger of the courts of law and equity."       Braunstein v. McCabe,

571 F.3d 108, 118 (1st Cir. 2009) (quoting Granfinanciera, S.A. v.

Nordberg, 492 U.S. 33, 42 (1989)).      We do so to determine whether

the current action is "analogous to common-law causes of action




     6 Full Spectrum does not argue that the Rule 39 issue has been
waived in consequence of Forte's failure to raise the issue at any
point after its initial objection.



                               - 17 -
ordinarily decided in English law courts in the late 18th century."

Id.

          Second, we "examine the remedy sought and determine

whether it is legal or equitable in nature.      This stage of the

analysis is more important than the first stage."      Id. (quoting

Granfinanciera, 492 U.S. at 42).

          Finally, if the first two inquiries indicate that a party

has a jury trial right, we need to undertake one more.      We must

determine if Congress has "assigned resolution of the relevant

claim to a non-Article III adjudicative body that does not use a

jury as factfinder," such as the Bankruptcy Court.    Id.   (quoting

Granfinanciera, 492 U.S. at 42).     For, if Congress has done so,

then we must assess whether the legal claim at issue is a "private

or a public right" in order to determine whether the legislative

assignment is permissible.   Id.

          Here, it is only the first inquiry that is at issue.

For, although some types of money damages, such as restitutionary

damages, may be equitable, "the relief sought here -- actual and

punitive damages -- is the traditional form of relief offered in

the courts of law."   Curtis, 415 U.S. at 196.     Nor is there any

issue regarding the third inquiry.      Thus, we need focus only on

whether chapter 93A is analogous to those causes of action that

could have been tried in courts of law, rather than in courts of

equity, in late 18th-century England.


                              - 18 -
             Chapter 93A is a catch-all statute that makes unlawful

"[u]nfair methods of competition and unfair or deceptive acts or

practices in the conduct of any trade or commerce."         Mass. Gen.

Laws ch. 93A, § 2 (emphases added).          As each of chapter 93A's

constituent parts is itself distinct, a chapter 93A claim may be

predicated on an underlying claim of unfair methods of competition,

unfair acts or practices, or deceptive acts or practices.          See

Serv. Publ'ns, Inc. v. Goverman, 487 N.E.2d 520, 527 (Mass. 1986)

("The jury could have found [the defendant's] business practices

to be unfair without being deceptive or fraudulent.").

             It is possible that, where a claim is brought under a

particular constituent part of chapter 93A, the proper approach to

the Seventh Amendment inquiry would be to determine whether there

was an analogous common-law cause of action in English courts of

the late 18th century.       See John T. Montgomery & Sarah E. Wald,

The Right to Trial by Jury in c. 93A Actions, 67 Mass. L. Rev. 79,

83 (1982).     But here, the jury was instructed to consider this

chapter 93A claim as one undifferentiated whole, and Forte does

not ask us to treat it otherwise. We thus evaluate Full Spectrum's

chapter 93A claim in the aggregate.       And, considered that way, the

cause of action at issue appears to be encompassed by the Seventh

Amendment.

             Specifically,   Full   Spectrum's    chapter   93A   claim

necessarily encompassed a claim for "deception," which does appear


                                 - 19 -
to be a claim that is analogous to 18th-century actions at law,

such as fraud, deceit, or misrepresentation.                See, e.g., Pasley

and   Another   v.   Freeman   (1789)   100    Eng.   Rep.   450   (claim   for

misrepresentation and deceit brought as an action at law in the

Court of King's Bench); see also In re Evangelist, 760 F.2d 27, 32

(1st Cir. 1985) (Breyer, J.) (misrepresentation is "a classical

tort action brought 'at law'"); 3 William Blackstone, Commentaries

*432 ("[E]very kind of fraud is equally cognizable, and equally

adverted to, in a court of law" as in a court of equity, "and some

frauds are only cognizable [in a court of law], as fraud in

obtaining a devise of lands.").         That fact is significant because

the Supreme Court has explained that, where a cause of action

"encompasses both equitable and legal issues[,] [t]he first part

of [the] Seventh Amendment inquiry . . . leaves [courts] in

equipoise,"      Chauffeurs, Teamsters & Helpers, Local No. 391 v.

Terry, 494 U.S. 558, 570 (1990), thereby making dispositive the

other two inquiries.       And, as we have explained, each of these

inquiries favors Full Spectrum in this case.                Thus, the Seventh

Amendment would appear to encompass the claim that the jury heard

here, whether or not a claim under chapter 93A for "unfair" conduct

-- like one for deception -- also is properly analogized to claims

traditionally tried in courts of law.           But see Allan Farnsworth,

Farnsworth      on   Contracts   §     4.28,    at    580    (3d   ed.   2004)




                                     - 20 -
("[U]nconscionability was historically a matter for equity where

there was no jury.").

             Moreover, in asking us to reverse the District Court,

Forte offers no developed argument as to why we should conclude

that an undifferentiated chapter 93A claim is analogous to a claim

that would have been tried in a court of equity in late 18th-

century England and not to one that would have been tried in a

court of law.      Forte does appear to imply that Full Spectrum's

claim is not of this latter type in asserting that "equitable

claims are to be tried by the Court unless both parties consent to

a jury trial."     But that passing assertion is not remotely close

to a developed argument that a chapter 93A claim is necessarily

analogous to an equitable one, at least when considered in the

aggregate.     Thus, any such argument is waived. See United States

v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

             Forte does assert in conclusory fashion that there is no

right to a jury trial on chapter 93A claims because chapter 93A

"created new substantive rights in which conduct heretofore lawful

under common and statutory law is now unlawful."    But, it is clear

that a statute which creates a new right may still trigger a jury

trial right.     Such a statutory right need only be analogous to a

cause of action traditionally triable by the courts of law to fall

within the Seventh Amendment's ambit.       See Curtis, 415 U.S. at

193-94 (holding that the Seventh Amendment does apply to actions


                                - 21 -
enforcing newly enacted statutory rights so long as they are

"analogous" to those that could have been brought at law in 18th-

century England).    And, as we have noted, Forte makes no developed

argument as to why a chapter 93A claim is not so analogous.    Thus,

in pressing this argument, Forte again provides us with no reason

to reverse the ruling below regarding Rule 39.

             Forte's final argument is that our controlling precedent

holds that chapter 93A claims are not encompassed by the Seventh

Amendment.    But, this argument, though developed, fails because it

relies upon a misreading of our precedent.

             To be sure, Forte is right that in Wallace Motor Sales,

Inc. v. American Motor Sales Corp., 780 F.2d 1049, 1063-64 (1st

Cir. 1985), we did reference the Supreme Judicial Court's decision

in Nei v. Burley, 446 N.E.2d 674 (Mass. 1983), which held that

there is no right to a jury trial for chapter 93A actions under

the Massachusetts Constitution.7     And, in doing so, we did state

that "the reasoning employed by the Massachusetts Supreme Judicial

Court in Nei is determinative of the [S]eventh [A]mendment issue."



     7 Despite the fact that there is no state constitutional right
to trial by jury in chapter 93A cases in Massachusetts courts,
"the jury trial of chapter 93A cases became routine and continues
to this day," as "justices of the Superior Court went right on
trying chapter 93A cases to a jury whenever related contractual or
tort claims deserved such a trial and where it served judicial
efficiency."    Mass. Eye & Ear Infirmary v. QLT, Inc., 495
F. Supp. 2d 188, 194 (D. Mass. 2007), aff'd in part, vacated in
part, Mass. Eye & Ear Infirmary, 552 F.3d 47.



                                - 22 -
          But,   our   subsequent   precedent   has   made   clear   that

Wallace is not determinative of the Seventh Amendment question.

In particular, in Frappier v. Countrywide Home Loans, Inc., 750
F.3d 91, 97 (1st Cir. 2014), we explained that the statement in

Wallace on which Forte relies was dicta because the parties in

Wallace had stipulated that claims under chapter 93A do not command

a right to a jury trial.    Id. (citing Wallace, 780 F.2d at 1064).

Frappier also explained that Nei offered a construction of the

jury trial right under the Massachusetts Constitution, not the

Seventh Amendment to the federal Constitution, and "a litigant's

right to a jury under the Seventh Amendment for state-law claims

in federal court is a matter of federal, not state, law."            Id.;

see also Simler v. Conner, 372 U.S. 221, 222 (1963) (per curiam)

("[T]he right to a jury trial in the federal courts is to be

determined as a matter of federal law in diversity as well as other

actions."); Byrd v. Blue Ridge Rural Elec. Co-op., Inc., 356
U.S. 525, 538–39 (1958) (holding that Seventh Amendment right to

jury trial in federal court may exist even with respect to a state-

created right and even when a state statute or state constitution

would preclude a jury trial in state court).      Thus, Frappier made

clear that "a litigant seeking legal relief in federal court under

chapter 93A may be entitled to a jury," "[r]egardless of any

contrary language in Wallace."      Frappier, 750 F.3d at 98.




                               - 23 -
             Forte does also cite to our more recent decision in Baker

v. Goldman, Sachs & Co., 771 F.3d 37 (1st Cir. 2014), in which we

stated in a footnote that "[t]here is no right to trial by jury

for claims brought under ch. 93A."        Id. at 48 n.5.      But, the

parties in Baker, like those in Wallace, did not actually raise

the question whether there is a Seventh Amendment right to trial

by jury for chapter 93A claims.       Rather, in that case, the jury

decided the plaintiff's common-law claims, and the district court

decided the plaintiff's chapter 93A claims.      Id. at 49.   As such,

Baker, like Wallace, does not decide the question.       Accordingly,

there is no precedent from our circuit that resolves whether the

Seventh Amendment requires that a chapter 93A claim be tried to a

jury in federal court, and Forte's claims to the contrary are

misplaced.

             Thus, given that Forte offers no developed, meritorious

argument for why the District Court erred in submitting Full

Spectrum's claim to a jury; that this chapter 93A claim was brought

in the aggregate; and that one of its constituent parts appears to

be analogous to the kind of tort action over which the courts at

law traditionally had jurisdiction, we reject Forte's request for

reversal.     We leave for another day a fuller consideration of the

extent to which the Seventh Amendment may apply to chapter 93A

claims.




                                 - 24 -
                               IV.

          For the foregoing reasons, we affirm the denial of

Forte's motion for judgment as a matter of law and affirm the

submission of the chapter 93A claim to the jury.




                             - 25 -